Defendants were sureties on an appearance bond of one Patrick O'Hare, conditioned on the appearance of the said O'Hare at the circuit court of Limestone County. The said O'Hare failing to appear, the bond was forfeited, and a conditional judgment was entered for the amount named in the bond. At a subsequent term of the court, after notice as required by law, this judgment was made final for $1,000, and on motion for defendant was reduced to $400. We find no error in the record, and the judgment is affirmed.
Affirmed.